DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species				Claims
	    1					1-19
	    2					20
						
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Particularly, species 1 recites a printed circuit board and a method thereof comprising distributing a plurality of passive temperature sensors and a detection circuit on a printed circuit board, the detection circuit connected to an output of each of the plurality of passive temperature sensors; sensing, by at least one passive temperature sensor of the plurality of passive temperature sensors, an increase in temperature on the printed circuit board; receiving, by a detection circuit, a voltage level on an output of the at least one passive temperature sensor; detecting, by the detection circuit, the increase in temperature on the printed circuit board; and sending, by the detection circuit, a shut down signal to one or more power supplies connected to the printed circuit board; while species 2 recites a method comprising determining, by a power supply, that one or more control signals have been received, the one or more control signals comprising an output signal from a distributed hotspot detection grid of a printed circuit board connected to the power supply; responsive to determining that the one or more control signals have been received, powering on the power supply; detecting, by the power supply, a change in the output signal of the distributed hotspot detection grid; powering off, by the power supply, in response to the detected change in the output signal from the distributed hotspot detection grid. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


		   	            Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.